EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 10, Pai et al. discloses a substrate inspection method (Figs. 4 and 9) / apparatus (Figs. 2 and 3) comprising: 
acquiring a first feature amount (paragraph [0022]-[0025]) of each of divided areas in an inspection target peripheral edge image (paragraph [0035]), the inspection target peripheral edge image being an image of a peripheral portion of a target substrate as an inspection target, the divided areas being obtained by dividing a predetermined area in the image of the peripheral portion of the target substrate into a plurality of areas (as show in Figs. 4-8); and 
performing a predetermined determination concerning inspection of the peripheral portion of the target substrate based on an acquisition result in the acquiring the first feature amount (as shown Figs. 9-12), 

	However, Pai et al. does not explicitly teach wherein the predetermined determination in each of the divided areas is performed by comparing the first feature amount of each of the divided areas in the inspection target peripheral edge image with a second feature amount of each of divided areas in a reference peripheral edge image, the reference peripheral edge image being an image of a peripheral portion of a reference substrate as a reference of the predetermined determination, wherein each of the divided areas has a rectangular shape having an identical width, and wherein the first feature amount is an average of pixel values in each of the divided areas having the identical width, and it does not appear to be obvious why one of ordinary skill in the art would modify Pai et al. such that each of the divided areas has a rectangular shape having an identical width, and wherein the first feature amount is an average of pixel values in each of the divided areas having the identical width, see pages 6-13 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a substrate inspection method / apparatus requiring “wherein the predetermined determination in each of the divided areas is performed by comparing the first feature amount of each of the divided areas in the inspection target peripheral edge image with a second feature amount of each of divided areas in a reference 

Claims 6-9 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Koga et al. [US 2017/0244936 A1]
	Meeks et al. [US 7,656,519 B2]
	Young et al. [US 2005/0023491 A1]
	Nicolaides et al. [US 9,645,097 B2]
	Lewis [US 2014/0253910 A1]
	Lewis et al. [US 2012/0086796 A1]

	Michelsson et al. [US 7,477,370 B2]
	Nakajima et al. [US 9,064,922 B2]
	Ogawa [US 2017/0132772 A1]
Sato et al. [US 2015/0192529 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882